Title: To James Madison from Isaac Tegley, 20 July 1808
From: Tegley, Isaac
To: Madison, James



Sir,
Collectors Office District of Portland & Falmouth July 20. 1808

Enclosed herewith I have the honour to transmit you the list of american seamen, registered in this office the second quarter of this year.  Also the affidavit of Ebenezer Hamblen, relative to the citizenship of his brother Nathan Hamblen, impressed into the service of his Britanic Majesty, and now on board the Ship Brunswick.  I am with the greatest respect Sir Your most obedient and Verry humble Servant

Isaac Tegley

